PER CURIAM.
We have reviewed all of appellant’s points on appeal and find no error demonstrated except the conviction and sentence of appellant on Count IV of the indictment. The aggravated assault upon Mrs. Johns was an element of the crime of robbery of Mrs. Johns. Since appellant was convicted and sentenced for that robbery, he can not also be convicted and sentenced on the lesser included offense.
Accordingly, we affirm the judgment and sentence in all respects except as to the conviction and sentence for Count IV and *1299remand the case to the trial court with directions to vacate the judgment of conviction and sentence on Count IV.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED with directions.
DOWNEY, HERSEY and GLICKSTEIN, JJ., concur.